Citation Nr: 1224781	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-27 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected left shoulder impingement syndrome. 

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative joint disease of the right knee on the basis of limitation of motion. 

3.  Entitlement to a separate rating for the service-connected right knee disability on the basis of instability.

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected patellofemoral syndrome of the left knee of the basis of limitation of motion.

5.  Entitlement to a separate rating for the service-connected left knee disability on the basis of instability. 

6.  Entitlement to service connection for obstructive sleep apnea, also claimed as related to mild obstructive airways disease. 

7.  Entitlement to service connection for a disability manifested by left leg pain.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to April 1973 and from September 1979 to August 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the RO. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was previously before the Board in December 2010 and was remanded for additional development.  The RO has complied with the remand directives.  
 
The issues of service connection for a right ankle disorder and ingrown toenails of the right foot were remanded in December 2010 and granted in a March 2012 rating decision.  Therefore, these issues are no longer on appeal.    


FINDINGS OF FACT

1.  The service-connected left shoulder impingement syndrome is not shown to be productive of a limitation of motion or functional loss due to pain manifested by restriction to 25 degrees from the side involving his minor upper extremity.   

2.  The service-connected right knee disability is not shown to be productive of a limitation of motion or functional loss due to pain manifested by flexion limited to 30 degrees or extension limited to 15 degrees.  

3.  The service-connected right knee disability picture manifested by complaints of giving way is shown to more nearly approximate that of slight instability or recurrent subluxation.  

4.  The service-connected left knee disability is not shown to be productive of a limitation of motion or functional loss due to pain manifested flexion limited to 30 degrees or extension limited to 15 degrees.  

5.  The service-connected left knee disability picture manifested by complaints of giving way is shown to more nearly approximate that of slight instability or recurrent subluxation.  

6.  The currently demonstrated obstructive sleep apnea is shown as likely as not to have its clinical onset during the Veteran's extensive period of active service.

7.  The lay assertions presented in support of the Veteran's claim are found to be credible for the purpose of establishing a continuity of symptomatology referable to sleep apnea beginning during service.  

8.  The Veteran is not shown to have a separately ratable left leg disorder manifested by pain apart from the already service-connected left knee and ankle disabilities.

9.  The Veteran is not found to have presented credible lay assertions that alone are sufficient to establish a continuity of symptomatology referable to a left leg disease process other than the service-connected left knee and ankle disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 20 percent for the service-connected left shoulder disability have not been met.  38 U.S.C.A.§§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 4.7, 4.71a including Diagnostic Codes 5003, 5024, 5200-5203 (2011).

2.  The criteria for the assignment of an increased rating in excess of 10 percent for the service-connected right knee disability based on limitation of motion have not been met.  38 U.S.C.A.§§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 4.7, 4.71a including Diagnostic Codes 5003, 5256 - 5263 (2011).

3.  The criteria for the assignment of a separate 10 percent evaluation, but no more for the service-connected right knee disability on the basis of instability are met.  38 U.S.C.A.§§ 1155, 5103, 5103A; 38 C.F.R.§§ 4.3, 4.7, 4.71a including Diagnostic Code 5257 (2011). 

4.  The criteria for the assignment of an increased rating in excess of 10 percent for the service-connected left knee disability on the basis of limitation of motion have not been met.  38 U.S.C.A.§§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 4.7, 4.71a including Diagnostic Codes 5003, 5256 - 5263 (2011).

5.  The criteria for the assignment of a separate 10 percent evaluation, but no more for the service-connected left knee disability on the basis of instability are met.  38 U.S.C.A.§§ 1155, 5103, 5103A; 38 C.F.R.§§ 4.3, 4.7, 4.71a including Diagnostic Code 5257 (2011). 

6.  By extending the benefit of the doubt to the Veteran, his disability manifested by sleep apnea is due to disease or injury that incurred in his period of active service.  38 U.S.C.A.§§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.102, 3.303 (2011). 

7.  The Veteran does not have a left leg disability manifested by pain involving other than the knee or ankle due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A.§§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.102, 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
 
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  

First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in April 2006, May 2008, August 2009, and January 2011 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in May 2006, December 2008, and February 2011.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

	
Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when  these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).


Left shoulder disability

The Veteran contends that his left shoulder disorder warrants a rating in excess of the 20 percent currently assigned.   

The Veteran's shoulder disorder is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, for limitation of arm motion, a 40 percent rating is assigned for the major joint and a 30 percent rating is assigned for the minor joint when there is limitation of motion of the arm to 25 degrees or less from the side; 30 percent rating is assigned for the major joint and a 20 percent rating is assigned for the minor joint when limitation of motion is midway between side and shoulder level; and 20 percent rating is assigned for both the major and the minor joint with motion at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of shoulder motion is forward extension (flexion) from zero to 180 degrees; shoulder abduction is from 0 to 180 degrees; internal rotation is from zero to 90 degrees; and external rotation from 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).

In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  Forward flexion is the range of motion from the side of the body out in front) and abduction is the range of motion from the side of the body out to the side.  Id.

Other potentially applicable code provisions include Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation (where the scapula and humerus move as one piece).  

Under Diagnostic Code 5200, unfavorable ankylosis with abduction limited to 25 degrees from the side warrants a 50 percent evaluation for the major joint and a 40 percent evaluation for the minor joint; intermediate between favorable and unfavorable warrants a 40 percent evaluation for the major joint and a 30 percent evaluation for the minor joint; and favorable ankylosis with abduction to 60 degrees, can reach mouth and head, warrants a 30 percent evaluation for the major joint and a 20 percent evaluation for the minor joint.

Under Diagnostic Code 5202 impairment of the humerus manifested by loss of head (flail shoulder) warrants an 80 percent evaluation for the major joint and a 70 percent evaluation for the minor joint; nonunion (false flail joint) warrants a 60 percent evaluation for the major joint and a 50 percent evaluation for the minor joint; fibrous union warrants a 50 percent evaluation for the major joint and a 40 percent evaluation for the minor joint; recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all movements warrants a 30 percent evaluation for the major joint and a 20 percent evaluation for the minor joint; recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level warrants a 20 percent evaluation for both the major and minor joint; malunion of the humerus with marked deformity warrants a 30 percent evaluation for the major joint and a 20 percent evaluation for the minor joint; and malunion of the humerus with moderate deformity warrants a 20 percent evaluation for both the major and minor joint.

An evaluation in excess of 20 percent disabling is not available under Diagnostic Code 5203 for impairment of the clavicle or scapula for either the major or minor joint.

As indicated, ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right handed unless there is evidence of left handedness.  38 C.F.R. § 4.69.  The records reveal that the Veteran is right handed.  

Thus, the rating for the left shoulder is to be made on the basis of the left upper extremity being the minor extremity.

The Veteran underwent a VA examination in May 2006.  The Veteran complained of constant pain, but denied weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation. The disorder caused no function impairment or interference with his occupation.  

The examination showed signs of positive impingement.  His range of motion was to 90 degrees of flexion and 90 degrees of abduction.  The joint was not additionally limited by pain following repetitive use.   Left shoulder x-ray findings were noted to be within normal limits.

In his September 2006 Notice of Disagreement, the Veteran asserted that, due to his shoulder disorder, his entire left shoulder, neck and elbow were affected in that there was extreme discomfort to function.  

In June 2007, the Veteran's physician stated that an examination showed decreased cervical spine range of motion, approximately 50 percent in lateral flexion and positive left shoulder impingement.  

A July 2007 nerve conduction study shows that the Veteran had intermittent swelling of his left subclavicular area.  He also had pain, tingling and numbness in his left shoulder radiating to his left upper extremity. 

A December 2007 CT scan showed asymmetry in the fatty tissue surrounding the distal left clavicle, extending into the left axilla.  

The Veteran underwent a VA examination in December 2008.  He complained of pain in the left shoulder.  The examination revealed pain, stiffness, decreased speed of joint motion and tenderness.  

The examiner found no deformity, giving way, instability, weakness, incoordination, dislocation or subluxation.  The range of motion of the left shoulder was flexion to 170 degrees, abduction to 170 degrees, internal and external rotation to 80 degrees.  After repetitive movement, the Veteran was additionally limited to 140 degrees of flexion, 70 degrees of abduction, 60 degrees of internal rotation, and 30 degrees of external rotation.  The X-ray studies of the left shoulder showed minor degenerative changes and calcification.  

An August 2009 physical therapy record showed that the Veteran "ha[d] a large trigger point in his upper trapezius, most likely compensatory for his left shoulder rotator cuff weakness and anterior instability of the glenohumeral joint.  He ha[d] humeral head rise with shoulder elevation and abnormal mechanics with motion."

A radiology record from November 2009 showed that the Veteran had interval development of somewhat irregular calcific of ossific density material parallel to the contour of the humeral head, which might represent osteophyte formation or calcification within the rotator cuff tendon structures.  

A June 2010 record showed that the Veteran experienced pain in the left shoulder, particularly when reaching overhead.

The Board finds based on a review of the entire record that an evaluation in excess of 20 percent for the service-connected impingement syndrome of the left shoulder is not warranted at any point during the period of the appeal.  

Significantly, at no point during his period was the Veteran's left shoulder disability manifested a limitation of motion or functional loss due to pain that was productive of a restriction at 25 degrees or less from the side.  

At no point did the service-connected left shoulder disability result in findings of ankylosis. 

Additionally, the left shoulder disorder is not shown to be manifested by fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus as indicated by the lack of any finding of these conditions upon examination.  

Therefore, on this record, an evaluation in excess of 20 percent disabling for the service-connected impingement syndrome of the left shoulder is denied.


Bilateral knee disability

The Veteran contends that the ratings currently assigned do not reflect the severity of his service-connected knee disabilities.    

The Veteran's 10 percent disability ratings are pursuant to Diagnostic Code 5003 and 5024.  This Diagnostic Code 5024 is for Tenosynovitis; the rating schedule specifies that "diseases listed under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative." 38 C.F.R. § 4.71a (2011).  

Diagnostic Codes 5260 and 5261 are for limitation of leg flexion and extension.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, provide the criteria for rating knee and leg disabilities.  

The knee is considered a major joint. 38 C.F.R. § 4.45(f) (2011). The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2011).

Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a noncompensable evaluation for limitation to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee to 45 degrees warrants a 50 percent rating, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees, and a noncompensable evaluation for limitation to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability so that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Court has held that section 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Generally, regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are related considerations. 38 C.F.R. § 4.45.

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

As noted, diseases under Diagnostic Codes 5013 to 5024 will be rated on limitation of motion as degenerative arthritis.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA's General Counsel has held that a claimant who has arthritis, as shown by x-ray, and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  

The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a no percent rating.  

A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

VA's General Counsel held that separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

At a May 2006 VA examination, the Veteran complained of constant pain, but denied weakness, stiffness, selling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  The Veteran did  not treat with medication and had no functional impairment.  

The examination showed crepitus of both knees, but no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  His range of motion was 0 to 140 degrees for both knees.  

The knees were not additionally limited after repetitive use.  Stability testing was within normal limits.  An x-ray study of the right knee showed degenerative arthritic changes.  

The Veteran was diagnosed with patellofemoral syndrome of the left knee and degenerative joint disease of the right knee.

In his September 2006 Notice of Disagreement, the Veteran reported that his right knee gave out, as evidenced by a 1993 treatment record, and popped when he walked.  He also stated that he had difficulty walking up and down stairs and difficulty sleeping.  

Regarding his left knee, the Veteran reported having weakness, tenderness, popping, grinding and creaking.  He also experienced extreme pain when walking for extended periods of time.  

MRI studies of the knees conducted in June 2008 showed that the Veteran had intact ligaments; no evidence for meniscal tear; subtle grade IV for patellar chondromalacia on the left and grade IV patella chondromalacia on the right; mild degenerative changes medial and lateral tibiofemoral compartments; mild to moderate osteochondral changes of the femoral trochlea; mild joint effusion and mild Baker's cyst on the left and small joint effusion and moderate Baker's cyst on the right; and slight lateral subluxation of the patella with slight edema.  

In July 2008, the Veteran had 5/5 flexion and extension strength of both legs, and no effusion was noted.  The range of motion was 5 to 130 degrees, bilaterally.  His right knee had a correctable varus deformity.  The doctor diagnosed bilateral osteoarthritis of the knee, mild to moderate.  

At a December 2008 VA examination, the Veteran complained of having bilateral knee pain.  The examination showed giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, weekly episodes of locking and tenderness.  No deformity, incoordination or effusion was shown.  

The range of motion was 0 to 140 degrees, bilaterally, with the left knee limited to 110 degrees of flexion and the right knee limited to 100 degrees of flexion after repetitive movement.  The X-ray studies showed minor abnormalities of the knees.  

A November 2009 treatment record showed that the Veteran complained of bilateral knee pain.  He experienced pain while climbing stairs and was no longer able to play tennis, although he continued to cycle.  He had no paresthesia, numbness or tingling in his lower extremities with normal sensation.  He had range of motion in both knees from 5 to 130 degrees.  The doctor diagnosed bilateral osteoarthritis of the knees.

The Veteran underwent a VA examination in February 2011.  The following symptoms were noted: pain, stiffness, weakness, decreased speed of motion, effusion, and tenderness.  The Veteran denied deformity, giving way, instability, incoordination, locking, dislocation and subluxation.

On examination, the examiner noted crepitus and tenderness.  The range of motion was 0 to 120 degrees, bilaterally. The examiner diagnosed bilateral degenerative arthritis of the knees.  

As noted, the Veteran is currently assigned ten percent disability ratings for each of his service-connected knee disabilities.  

A 10 percent evaluation is appropriate if flexion is limited to 45 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5260, or if extension is limited to 10 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Veteran's most limited range of motion was noted to be from 5 to 130 degrees.  He also had some greater limitation of flexion on repetition.  

Limitation of flexion of a leg warrants a noncompensable10 percent evaluation when flexion is limited to 45 degrees and when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  Therefore, the Veteran does not warrant the assignment of a rating in excess of 10 percent under either Diagnostic Code.  

Although the Veteran has evidence of painful motion in both knees, he has never shown limitation of knee flexion or extension warranting a rating in excess of 10 percent under Code 5260 or Code 5261.   

The Board has reviewed the record to determine whether or not any other Disability Code may be applicable to the Veteran's disabilities and entitle him to a higher rating.  

Based on its review of the record, the Board finds that separate 10 percent ratings are warranted on the basis of instability or recurrent subluxation of each knee.  The Veteran asserts having giving way in both knees, and the December 2008 VA examination showed some evidence of instability and giving way.  

In resolving all reasonable doubt in favor of the Veteran, the service-connected bilateral disability picture is shown to more closely resemble that of slight instability or recurrent instability of each knee.   

As the Veteran has never been diagnosed with ankylosis of either knee, nonunion or malunion of the tibia and fibula, genu recurvatum, or dislocated/removed semilunar cartilage, there is no basis for application of Diagnostic Codes 5256, 5262, 5263, 5258, or 5259.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the knee disabilities, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Therefore, the claims for ratings in excess of 10 percent for the service-connected bilateral knee disability on the basis of limitation of motion are denied, but separate 10 percent ratings on the basis of instability or recurrent subluxation in accordance with Diagnostic Code 5257 are assignable.  



Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  

If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  

Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability levels and symptomatology are adequately described by the rating criteria.  His functional limitations of the shoulder and knees are all contemplated by the criteria of the assigned Diagnostic Codes. 

Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available schedular evaluations are inadequate, referral for a determination of whether any of the service-connected disability pictures requires the assignment of an extraschedular rating is not warranted in this case.  Thun, supra.

 
TDIU

Furthermore, a claim for a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered. 

The medical evidence of record confirms that the Veteran's service-connected disabilities do not result in unemployability, as he is currently employed. Accordingly, consideration of a TDIU rating pursuant to Rice is not required.


Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R.§ 3.303(a) (2011). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Sleep Apnea

The Veteran asserts that his sleep apnea had its clinical onset during active service. 

The service treatment records show that the Veteran was diagnosed in service with allergic rhinitis in October 1981 and February 1989.  In December 1994, a pulmonary function test (PFT) showed mild obstructive airway disease.  

In June 2001, the Veteran underwent a sleep study.  He was diagnosed with obstructive sleep apnea syndrome.  

A May 2004 record showed a diagnosis of sleep apnea, previously diagnosed as having snoring, apnea, daytime sleepiness, large neck size and being overweight.  The Veteran underwent a sleep study in April and May 2008, where he was diagnosed with obstructive sleep apnea.

A VA examination was conducted in December 2008.  The Veteran reported that his wife advised him that he snored during his extended period of service.  He noted having periods of apnea during his sleep in 1999 and a sleep study in 2000-2001 diagnosed obstructive sleep apnea.  

The VA examiner opined that the Veteran's current diagnosis of sleep apnea was not caused by or a result of the diagnosis and treatment of mild obstructive airway disease during active duty service.  

As a rationale, the examiner stated that upper airway obstruction might occur acutely or present as a chronic condition.  Acute upper airway obstruction can be immediately life-threatening and must be relieved promptly to avoid asphyxia. Upper airway disease did not necessarily cause obstructive sleep apnea.  

A polysomnogram report from November 2009 showed a diagnosis of obstructive sleep apnea hypopnea syndrome.  

The Veteran's physician, I.B., M.D., opined that the Veteran experienced symptoms of obstructive sleep apnea during service and that "it [was] likely that he ha[d] suffered from this disease during that time." 

Dr. B. continued to state that, although he "[could not] say with 100 percent certainly that [the Veteran] had obstructive sleep apnea during service since he was not evaluated for it and did not undergo sleep testing, it [was] a chronic condition that [was] usually present for quite some time before coming to sleep physician's attention."

Also in November 2009, the Veteran's wife filed a lay statement.  She reported first noticing that the Veteran snored in his sleep in 1993 when he would suddenly stop breathing between snoring.  She observed these symptoms on a nightly basis.  

The Veteran's wife also observed that he had periods of heavy perspiration and hot body temperature since 1993.  She further stated that she [was] a nurse and therefore, her medical expertise allow[ed] her to be familiar with his symptoms and the disease.

The Veteran underwent a VA examination in February 2011.  The examiner opined that the Veteran had no obstructive airway disease or other diagnosable respiratory disorder.  The examiner did not offer an opinion as to a diagnosis of or etiology of obstructive sleep apnea.  

The Veteran's wife, in both her lay and medical capacity as a nurse, is competent to provide evidence that the Veteran snored during his sleep and often stopped breathing.   The Veteran's ex-wife is competent to offer statements regarding symptoms that she has observed.  Davidson, supra.  

Furthermore, since she is a registered nurse, she is generally qualified to provide a medical diagnosis.  See 38 C.F.R. § 3.159(a)(1)(2011); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).

Furthermore, the Veteran has submitted an opinion from Dr. B. in support of his claim.  Dr. B's opinion is based on an examination of the Veteran and contains a rationale.  

Conversely, the Board finds the VA opinion to be of limited probative value.  The VA examiner did not address the credible lay assertions of the Veteran and his ex-wife or provide an opinion that discounted the claimed relationship between these symptoms during service and the onset of sleep apnea.

It is the Board's principal responsibility to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, supra.  

Based on this record, the Board finds the evidence to be in relative equipoise in showing that the claimed sleep apnea as likely as not had its clinical onset during his extended period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for obstructive sleep apnea is warranted. 


Left leg pain

The Veteran also asserts that he has left leg pain due to another disability that is the result of his period of active service.  

The service treatment records do not show that the Veteran manifested complaints or findings of a left leg disorder (other than the service-connected knee and ankle disabilities) during service.  

A November 2009 treatment record showed that the Veteran's "problems" included pain in the thigh, sciatica and trochanteric bursitis after service.  

At the February 2011 VA examination, the Veteran reported that he had a bicycle accident during service and had constant pain in his left shin since then.  

The examiner performed a physical examination of the Veteran and opined that the Veteran had no left leg diagnosis and, therefore, had no disorder that was due to service.  The X-ray studies of the left leg showed no abnormalities.

The Board has carefully considered the Veteran's reports of left leg pain and finds them to be competent evidence of his current symptoms.  

However, the Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  

Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran is service connected for a left knee and ankle disability that includes pain.  Although the Veteran complains of other left leg pain, the medical evidence does not show another separate disability of the left leg disability to explain his current complaints of pain.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997). It is well-settled that in order to be considered for service connection, a claimant must first have a disability. 

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

In the absence of a disability, there is no basis to grant the Veteran's claim.  Therefore, on this record, the claim is denied.  
 
 
ORDER

An increased rating in excess of 20 percent for the service-connected left shoulder disability is denied.

An increased rating in excess of 10 percent for the service-connected right knee disability on the basis of limitation of motion is denied.

A separate10 percent rating, but not higher for the service-connected right knee disability on the basis of instability is granted, subject to the regulations governing the payment of VA monetary benefits.

An increased rating in excess of 10 percent for the service-connected left knee disability on the basis of limitation of motion is denied. 

A separate 10 percent rating, but not higher for the service-connected disability on the basis of instability is granted, subject to the regulations governing the payment of VA monetary benefits. 

Service connection for obstructive sleep apnea is granted.

Service connection for a separate left leg disability manifested by pain is denied.



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


